Title: From John Adams to Jabez Bowen, 20 March 1790
From: Adams, John
To: Bowen, Jabez



Dear Sir
New York March 20 1790

If your state would as you hint in your letter of the 9th all turn tories and go back to Britain openly; I should not be obliged to rack my invention to point out the advantages which would result to the United States.  For as this would oblige us to chastise the treachery, insolence and ingratitude of your people, it would be an exemplary vengeance to all others whose hearts are no better than theirs: and consequently would sufficiently strengthen the national government: A remonstrance or Address from Congress would employ them better than the Quaker petition: but there are other things which await their decissions of much more import than either.  As I know it to be impossible that Congress should interpose by an address; so I hope they will no more interpose by their levity: but treat Rhode Island in all points as a foreign state.  If your people are desirous of trying their strength and their wit with us, I am for joining the issue I shall feel for you and some others. But I say “Come out from among them”
John Adams